DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) (i.e., preliminary amendment) filed on 04/20/2021.
3. 	Claims 2-21 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 04/28/2021 and 01/14/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).


6.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 10-17 are directed to a computer-implemented method (i.e., process), claims 18-21 are directed to a computing system (i.e., machine), and claims 2-9 are directed to at least one computer-readable medium (i.e., machine).
Regarding independent claim 2:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 2 recites the at least following limitations of “receiving an indication of user input …, wherein the user input configures a virtual order using a filter component to define a triggering event which, when detected in market trading information, triggers an action, and wherein the filter component controls automatic submission of a market order based on the virtual order; filtering, based on the filter component, received market trading information for market data; detecting, in the received market trading information, market data indicative of an occurrence of the triggering event; and based on detecting the market data indicative of the triggering event, automatically triggering the action, wherein the action includes generating an alert … and converting the virtual order to the market order such that the filter component controls when and how the market order is submitted and a type of market order that is submitted.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including trading and/or trading strategy based on analyzed market data), namely performing operations for taking one or more actions based on detecting a triggering event in market trading information. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 2 further to the abstract idea includes additional elements of “at least one processor”, “a graphical user interface (GUI)”, and “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).
Furthermore, the additional claim limitations of “receiving an indication of user input … generating an alert …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor”, “a graphical user interface (GUI)”, and “a user device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of “receiving an indication of user input … generating an alert …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 10:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 10 recites the at least following limitations of “ receiving an indication of user input …, wherein the user input configures a virtual order using a filter component to define a triggering event which, when detected in market trading information, triggers an action, and wherein the filter component controls automatic submission of a market order based on the virtual order; filtering, based on the filter component, received market trading information for market data; detecting, in the received market trading information, market data indicative of an occurrence of the triggering event; and based on detecting the market data indicative of the triggering event, automatically triggering the action, wherein the action includes at least one of: generating an alert …, generating the market order based on the virtual order, or causing submission of the market order.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including trading strategy based on market data), namely performing operations for taking one or more actions based on detecting a triggering event in market trading information. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 10 further to the abstract idea includes additional elements of “a graphical user interface (GUI)” and “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).
Furthermore, the additional claim limitations of “receiving an indication of user input … generating an alert … generating the market order …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a graphical user interface (GUI)” and “a user device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of “receiving an indication of user input … generating an alert … generating the market order …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 18:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 18 recites the at least following limitations of “receiving an indication of user input …, wherein the user input configures a virtual order using a filter component to define a triggering event which, when detected in market trading information, triggers an action, and wherein the filter component controls automatic submission of a market order based on the virtual order; filtering, based on the filter component, received market trading information for market data; detecting, in the received market trading information, market data indicative of an occurrence of the triggering event; and based on detecting the market data indicative of the triggering event, automatically triggering the action, wherein the action includes at least one of: generating an alert …, generating the market order based on the virtual order, or causing submission of the market order.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including trading strategy based on market data), namely performing operations for taking one or more actions based on detecting a triggering event in market trading information. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 18 further to the abstract idea includes additional elements of “at least one hardware processor”, “at least one memory”, “a graphical user interface (GUI)”, and “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).
Furthermore, the additional claim limitations of “receiving an indication of user input … generating an alert … generating the market order …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one hardware processor”, “at least one memory”, “a graphical user interface (GUI)”, and “a user device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Also, the additional claim limitations of “receiving an indication of user input … generating an alert … generating the market order …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 3-9, 11-17, and 19-21 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 3 and 11: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium and the computer-implemented method recited in independent claims 2 and 10 by further specifying wherein the operations further comprise: setting, based on the user input to the user device, a set of filter criteria for the filter component, wherein each criterion in the set of filter criteria is associated with a characteristic of a bid or ask; and causing display, on the GUI and based on the set of filter criteria, of a portion of the received market trading information that satisfies the set of filter criteria; wherein configuring the virtual order includes setting, based on the user input to the user device, a selection of at least one bid or at least one ask from the displayed portion of the received market trading information. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium and the computer-implemented method recited in independent claims 2 and 10 by further specifying wherein the operations further comprise: setting, based on the user input to the user device, a set of filter criteria for the filter component, wherein each criterion in the set of filter criteria is associated with a characteristic of a bid or ask; and causing display, on the GUI and based on the set of filter criteria, of a portion of the received market trading information that satisfies the set of filter criteria. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 13, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium, the computer-implemented method, and the computing system recited in independent claims 2, 10, and 18 by further specifying wherein the virtual order includes a stop-loss order based on a threshold quantity, a one-cancels- the-other order, or a fill-or-kill order. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 14, and 20: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium, the computer-implemented method, and the computing system recited in independent claims 2, 10, and 18 by further specifying wherein the virtual order includes parameters for at least one of timing, type, or manner of submitting the market order based on the virtual order, and wherein the virtual order includes a number of payup ticks. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7, 15, and 21: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium, the computer-implemented method, and the computing system recited in independent claims 2, 10, and 18 by further specifying wherein the triggering event includes an appearance of a price in an inside market level, the operations further comprising: canceling, in response to automatically triggering the action, the virtual order. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium and the computer-implemented method recited in independent claims 2 and 10 by further specifying wherein the triggering event includes a preconfigured order scenario, and wherein the alert for the user device includes a request to confirm entry of the market order by one of a mouse click, a button actuation, or a gesture. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 9 and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the at least one computer-readable medium and the computer-implemented method recited in independent claims 2 and 10 by further specifying wherein detecting the occurrence of the triggering event includes detecting at least one pattern in the received market trading information, and wherein the at least one pattern includes an iceberg order. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Relevant Prior Art
8. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
9.	The best prior arts of record, Brumfield et al. (U.S. Patent No. 7,228,289), hereinafter "Brumfield", Lutnick et al. (U.S. Pub No. 2009/0043664), hereinafter "Lutnick", and Ram et al. (U.S. Pub No. 2009/0177543), hereinafter "Ram", alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "receiving an indication of user input to a graphical user interface (GUI) presented on a user device, wherein the user input configures a virtual order using a filter component to define a triggering event which, when detected in market trading information, triggers an action, and wherein the filter component controls automatic submission of a market order based on the virtual order; automatically triggering the action, wherein the action includes generating an alert for the user device and converting the virtual order to the market order such that the filter component controls when and how the market order is submitted and a type of market order that is submitted."

Conclusion
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696


/JOSEPH W. KING/Primary Examiner, Art Unit 3696